Jackson, Justice.
The facts admitted are that the judgment was rendered' and execution thereon issued in 1867, and no entry was *237made thereon until 1875 — so that this case falls within the ruling in Turner vs. Grubb, 58 Ga., 278, and must be controlled by it on the main point. It is dormant by virtue of the 8th section of the act of 1869 and the Code in respect to dormancy where that section puts it.
Litigation between parties as to the right to possess and use the execution, as in this case between plaintiff in execution and his ward, will not prevent dormancy; nor will the death of either the plaintiff or defendant in execution.
Judgment affirmed.